DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a power storage device comprising a plurality of power storage units, which are stacked and disposed in a first direction. The power storage device also comprises a plurality of terminal portions, which are provided in the plurality of power storage units. The power storage device also comprises a plurality of conductive members, which extend in the first direction along the plurality of power storage units and are connected to the plurality of terminal portions. Each of the plurality of conductive members include a connection portion attached to the terminal portion, a main body portion provided integrally with the connection portion, and an electrically insulating coating covering a surface of the main body portion; wherein, in each of the plurality of conductive members, a length of the connection portion in the first direction is formed to change with a trend of increasing as a length of the main body portion in the first direction increases, and wherein each of the plurality of terminal portions includes an attachment portion to which the connection portion is attached, and a position of the attachment portion in a direction intersecting the first direction is formed to change to a position further outward from the power storage unit as the length of the main body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618